Citation Nr: 1820562	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  99-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to a higher initial rating for chronic fatigue syndrome (CFS), in excess of 10 percent prior to March 13, 2017 and 60 percent thereafter.

5.  Entitlement to a higher initial rating for an undiagnosed illness manifested by multiple muscle aches and joint pains, in excess of 10 percent prior to March 13, 2017 and 40 percent thereafter.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 1998, February 2009, and September 2009 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Detroit, Michigan, and Muskogee, Oklahoma.  During the course of the appeal, the Veteran jurisdiction over his case was transferred to the Phoenix, Arizona, RO.

In March 2016, the Veteran presented sworn testimony during a personal hearing, which was chaired by a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A copy of the hearing transcript has been associated with the Veteran's claims file.  The Veteran was offered an opportunity for another Board hearing in an October 2017 letter.  However, he subsequently notified the Board that he did not desire another hearing.  See the Veteran's hearing election response dated October 2017.

Most recently, in a November 2016 Board decision, the claims were remanded for further evidentiary development.  As will be detailed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's chronic diarrhea is related to an undiagnosed illness or other qualifying chronic disability incurred during his active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's hematuria and dysuria are related to an undiagnosed illness or other qualifying chronic disability incurred during his active military service.

3.  From the date of service connection, the Veteran's CFS has resulted in symptoms that were nearly constant and restricted routine daily activities to less than 50 percent of the pre-illness level.

4.  From the date of service connection, the Veteran's undiagnosed illness manifested by multiple muscle aches and joint pains has been characterized by constant or near constant widespread pain, stiffness, weakness, sleep disturbance, numbness, tingling, and muscle twitching.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, chronic diarrhea due to an undiagnosed illness or other qualifying chronic disability was incurred in his active military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.317 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, hematuria and dysuria due to an undiagnosed illness or other qualifying chronic disability were incurred in his active military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.317 (2017).

3.  The criteria for an initial rating of 60 percent, but not higher, for service-connected CFS have been met from the date of service connection.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.88b, Diagnostic Code (DC) 6354 (2017).

4.  The criteria for an initial rating of 40 percent, but no higher, for service-connected undiagnosed illness manifested by multiple muscle aches and joint pains have been met from the date of service connection.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.71a, DC 5025 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).
Pursuant to the November 2016 Board Remand, the Veteran was afforded VA examinations in March 2017 as to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history and rendered findings responsive to the rating criteria.  The Board therefore concludes that the March 2017 VA examinations are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  As such, the Board finds that VA has complied with the mandates of the November 2016 Board Remand and does not have a duty to assist that is unmet.  Neither the Veteran nor his representative has argued otherwise.

II. Service connection

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i) (2017).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C. §§ 1117, 1118.  These changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id. 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id. 

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317(a)(2)(i)(B)(3).

Finally, service connection may be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

a. Gastrointestinal disorder

The Veteran asserts that he is entitled to service connection for gastrointestinal complaints, including chronic diarrhea, which he contends is related to his active duty in Southwest Asia.  See, e.g., the Board hearing transcript dated March 2016.  For the reasons set forth below, the Board finds that service connection is warranted.
A review of the Veteran's service personnel records shows that he served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran.  38 C.F.R. § 3.317(a)(1)(i) (2017).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).

The Veteran's service treatment records (STRs) are absent any complaints or treatment for a gastrointestinal disorder.  In his August 1992 Report of Medical History, the Veteran reported throat trouble; however, no abnormalities were found on examination.

In a December 1997 VA examination, the Veteran reported major weight fluctuations.  He described diarrhea, which is unrelated to his diet.  He indicated that he has episodes of diarrhea at least two to three times per year; these episodes may last for up to three months.  He takes Metamucil, with some relief.  Upon physical examination, the examiner indicated that the Veteran did not have a diagnosed gastrointestinal disorder.  The examiner opined that the "[e]tiology of this patient's complaints is undetermined."

VA treatment records dated in June 2002 described the Veteran's history of diarrhea and gastrointestinal reflux disease (GERD) for ten years.  The treatment provider noted the Veteran's history of intermittent cramping and pain associated with diarrhea up to five times per day.

In a November 2004 VA examination, the Veteran again reported diarrhea, as well as nausea and vomiting.  The examiner did not diagnose a specific gastrointestinal disability.  The examiner opined that the Veteran's history of nausea, vomiting, and diarrhea with a negative examination "are less likely attributable to [his] period of active service."

In a June 2005 VA medical opinion, the examiner opined that the Veteran's "gastrointestinal complaints could be due to GERD with a small sliding hiatal hernia and also could be due to gallbladder disease as the ultrasound done on August 9, 2004 revealed possible cholelithiasis and gallbladder polyp."  The examiner further stated that the Veteran's gastrointestinal complaints could also be due to gastrodudenitis.

A diagnostic colonoscopy was conducted in August 2006 due to the Veteran's report of continuing diarrhea and irritable bowel syndrome.  The colonoscopy did not confirm any abnormalities.

A VA examination was conducted in June 2008 at which time the Veteran continued to report intermittent diarrhea and GERD.  The examiner diagnosed the Veteran with a history of gastrointestinal reflux with negative examination, with negative upper GI series.  He stated that there was no evidence of irritable bowel syndrome."

In a December 2009 VA gastrointestinal examination report, it was noted that the Veteran regurgitates food when he lies down to sleep and has been having right side abdominal pain.  He reported that he feels nauseated and vomits two or three times a week.  He also described episodes of diarrhea at least three times per year, lasting from a period of weeks to a month.  No diagnosis was made.

VA treatment records document on-going complaints of chronic diarrhea.  See, e.g., the VA treatment records dated September 2016 and October 2016.

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA examination in March 2017 at which time the examiner confirmed diagnoses of chronic diarrhea and GERD.  The examiner reported that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner stated that as there were no medical records supporting treatment or findings related to the claimed conditions, it is "therefore less likely than not current findings of intermittent GERD and subjective reports of chronic diarrhea are related to military service."  The examiner clarified that the Veteran "has no objective findings to support [a] diagnosis of irritable bowel syndrome with reviewing the diagnostic criteria."  The examiner detailed the criteria for IBS as pertinent to the Veteran's medical history.  The examiner continued, "[w]ith objective findings to support a diagnosis of the claimed condition of IBS and the findings do not support the level of severity suggested by the complaints therefore the weight of the medical literature is against a relationship between complaints of IBS and military service and definitive diagnosis cannot be made."  The examiner explained that the Veteran does have a diagnosis of GERD with first complaints in 1994, post-service.  The examiner further noted that the Veteran's chronic diarrhea has an unknown etiology.

After considering the record in its entirety, the Board finds that the record is sufficient to show that the Veteran has suffered from chronic diarrhea of unknown etiology dating from his active military service.  The Board therefore finds that the Veteran's chronic diarrhea is a qualifying chronic disability (specifically, a functional gastrointestinal disorder), which manifest to a degree of at least 10 percent or more.  The criteria for a grant of service connection for chronic diarrhea pursuant to 38 C.F.R. § 3.317(a)(2)(B) are therefore met.

With respect to the diagnosed GERD, this disability is not a qualifying chronic disability as it is not an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Veteran's reflux symptoms have been attributed to a known clinical diagnosis of GERD and therefore do not constitute a functional gastrointestinal disorder, which the medical evidence has indicated is not related to the Veteran's active duty service.  As such, awarding service connection pursuant to 38 C.F.R. § 3.317 is not warranted.

b. Kidney disorder

In this matter, the Veteran contends that he suffers from a kidney disability, which he asserts is due to an undiagnosed illness under 38 C.F.R. § 3.317.  See the Board hearing transcript dated March 2016.  He has alternatively asserted that he suffers from a kidney disability due to an in-service motor vehicle accident.  Id. at pg. 7.  For the reasons set forth below, the Board concludes that service connection is not warranted for a kidney disability, as said disability has not been diagnosed; however, service connection is warranted for hematuria and dysuria as due to a qualifying chronic disability or an undiagnosed illness under 38 C.F.R. § 3.317.

As indicated above, the Veteran served in Southwest Asia during the Persian Gulf War; he is therefore considered a Persian Gulf Veteran.  38 C.F.R. § 3.317(a)(1)(i) (2017).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).   His STRs show that he reported "kidney problems" in a May 1990 Dental Health Questionnaire.  Moreover, the August 1992 noted the Veteran's report that his left kidney was injured in the 1989 in-service motor vehicle accident.  However, no specific kidney disability was diagnosed in the Veteran's STRs.

The Veteran was afforded a VA examination in December 1997 at which time he reported sharp jabbing pain in his mid-back that occurs two times a month and lasts for approximately one minute.  The Veteran feels this pain may be due to his kidneys.  The December 1997 VA examiner did not document any kidney disability.

In a December 2009 VA examination report, the examiner noted the Veteran's report of pain in both loins since 1990.  He also described experiencing episodes of blood in his urine (hematuria) while he was in service.  He reported that he has never passed a kidney stone.  The examiner indicated that the Veteran did not have a current kidney disability.

VA treatment records dated in December 2009 noted the Veteran's report of blood in his urine.  His treatment provider reported that "trace urine blood without any evidence for red blood cells does not indicate a need for any further testing with normal kidney function/BuN and creatinine."

Pursuant to the November 2016 Board Remand, the Veteran was afforded a VA examination in March 2017 at which time the examiner noted the Veteran's report of sharp intermittent pain on both sides of his lower back.  The Veteran reported a history of blood in his urine.  He also described history of a cloudy and painful urination (dysuria).  He admitted that he had not received any treatment for a kidney condition.  The examiner explained, "[d]octors have not found anything wrong with kidneys, bladder or urinary tract in the past."  After a thorough review of the Veteran's records and examination findings, the VA examiner reported that the Veteran had no unknown diagnosed illness affecting the renal system as his kidney function is normal, as exhibited by his lab work, ultrasound findings, and CT study.

Although the Veteran has no diagnosed kidney disorder, he has asserted that he has suffered from blood in his urine (hematuria) and painful urination (dysuria) dating from his active duty service.  See, e.g., the Board hearing transcript dated March 2016.  Under the provisions of 38 C.F.R. § 3.317(b), hematuria and dysuria may be signs or symptoms (the list is not a limiting one) due to an undiagnosed disability.  Based on a review of the medical evidence, the Board finds that no medical professional has been able to connect the Veteran's competent reports of hematuria or dysuria to an underlying disease or injury (despite providing a "diagnosis" of hematuria and dysuria); in other words, the underlying pathology is unknown.  The Veteran's complaints of hematuria and dysuria are documented in VA treatment and examination records; however, no cause has been identified.  As no medical professional has been able to attribute the hematuria and dysuria to a disability, the Board finds that the Veteran's hematuria and dysuria can be classified as an undiagnosed illness for purposes of 38 C.F.R. § 3.317.

Furthermore, the Veteran has given competent and credible lay statements as to the nature, onset, and frequency of his hematuria and dysuria, as beginning shortly after service in the Southwest Asia with intermittent episodes thereafter.  He has thus shown objective indications of a chronic disability.  See Gutierrez, 19 Vet. App. at 8-9.

With regard to whether the Veteran's hematuria and dysuria has become manifested to a degree of ten percent or more, the Board notes that the rating schedule does not provide a specific diagnostic code for hematuria or dysuria.  However, when rating, the hematuria and dysuria may be rated by analogy to ratings of the genitourinary system under 38 C.F.R. § 4.115a.

Based on the evidence of record, and resolving any doubt in favor of the Veteran, for purposes of this adjudication, the Board finds that the Veteran's symptoms approximate at least a compensable rating under the appropriate diagnostic code evaluating urinary tract infection.  See 38 C.F.R. § 4.115a.
Pursuant to 38 C.F.R. § 4.115a, a compensable (10 percent) rating for urinary tract infection involves long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  The Veteran is not undergoing drug therapy nor has he been hospitalized for his hematuria or dysuria.  However, the evidence shows that the Veteran has intermittent hematuria and dysuria for which he has undergone workup on a few occasions, which, to date, has been shown to manifest without cause.  Thus, the Veteran has monitored and managed his hematuria with frequent, regular visits to the doctor for laboratory and diagnostic studies during the course of the appeal period.  Affording the Veteran the benefit of the doubt, the Board finds that his signs and symptoms of hematuria and dysuria has manifested to at least a compensable degree for purposes of this adjudication.

III. Initial rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.



a. Chronic fatigue syndrome

The Veteran seeks entitlement to a higher initial rating for chronic fatigue syndrome (CFS).  His service-connected CFS has been evaluated as 10 percent disabling from July 24, 1997 and as 60 percent disabling from March 13, 2017 under DC 6354.  For the reasons set forth below, the Board finds that a 60 percent rating, but no higher, is warranted for service-connected CFS from the date of service connection.

Under DC 6354 for chronic fatigue syndrome, ratings are provided for symptoms including debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.

A 10 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; if the symptoms are controlled by continuous medication.

A 20 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 

A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least four hours but less than six weeks total duration per year. 

A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

A Note to DC 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, DC 6354, Note (2017).

Here, the Veteran filed a claim of service connection for residuals of Gulf War Illness in July 1997.  He was afforded a VA neurological examination in December 1997 at which time he reported fatigue occurring in a cyclic fashion.  In a December 1997 VA general examination, the Veteran described loss of strength accompanied by severe fatigue and sleepiness, which occurs approximately twice a year and lasts for three months at a time.  He reported that, between attacks, he is "perfectly normal."  He stated that "twice a year he has difficulty comprehending and saying precisely what he wishes to say.  When he has this problem, it lasts for approximately three months."  It was noted that the Veteran was employed as a computer graphic specialist.

The Veteran was afforded a VA examination in November 2004 at which time he described fatigue, sleepiness, and memory problems.  The examiner diagnosed him with a history of fatigue with negative examination.  In a June 2005 VA addendum opinion, the examiner opined that the Veteran did not meet the diagnostic criteria for CFS.

VA treatment records dated in October 2007, the Veteran reported a 'fatigue spell' that lasted for two months.

The Veteran was afforded another VA examination to assess his fatigue symptoms in June 2008.  The examiner noted that the Veteran "doesn't have any energy, [is] unable to do any work, and he gets depressed and sleeps all day and has been having problems with memory."  The examiner diagnosed the Veteran with chronic fatigue syndrome and stated "[t]here are no palpable lymph nodes, but he has myalgia, weakness, constant fatigue, headaches, and multi-joint pains and depression."

In June 2010, a VA examination was conducted as to the Veteran's chronic fatigue syndrome.  The examiner indicated that the Veteran had episodic fatigue, which occurs approximately twice a year and lasts for three months at a time.  The Veteran reported that he takes medication for depression and sleep apnea.  The examiner indicated that the Veteran has debilitating fatigue, but the fatigue is not constant or nearly so.  The examiner indicated that the Veteran's fatigue waxes and wanes, but he does not experience any incapacitating episodes.  The examiner stated that the Veteran's fatigue causes 50 percent restriction of routine daily activities; specific activities are restricted including driving, visiting, talking on the phone, cooking, cleaning, laundry, and any kind of exercise.  The examiner diagnosed the Veteran with subjective complaints of chronic fatigue without objective findings.

At the March 2016 Board hearing, the Veteran testified that he has the equivalent of incapacitating episodes that occur every two to three months.  See the Board hearing transcript, pgs. 20-21.  The Veteran stated that he is bed or chair ridden due to his CFS symptoms.  Id. at pg. 21.  He stated that he has lost jobs and days from work due to fatigue.  Id. at pg. 25.

Pursuant to the November 2016 Board Remand, the Veteran was afforded a VA examination in March 2017 as to his service-connected CFS.  The Veteran reported that his current CFS symptoms include sleepiness and feeling zapped of energy.  These symptoms last three days to three months.  He stated that during these episodes he is barely able to get out of bed to go to the bathroom; he is able to attend medical appointments.  The symptoms resolve gradually.  The Veteran stated that these CFS episodes occur approximately three to four times per year.  He does not take any continuous medication to treat his CFS.  The examiner stated that the Veteran has debilitating fatigue.  However, he clarified that the Veteran does not experience debilitating fatigue reducing his daily activity level to less than 50 percent of pre-illness level.  The Veteran does not have cognitive impairment attributable to CFS.  The examiner indicated that the Veteran's CFS symptoms restrict his routine daily activities to less than 50 percent of the pre-illness level.  He does not experience periods of incapacitation.  The examiner stated that the Veteran's CFS does impact his ability to work.  Specifically, the examiner noted the Veteran's report that his symptoms "cause sleepiness and has difficulty performing activities of daily living on occasion; however, does not limit driving or going to medical appointments so sedentary work would be recommended."

After a review of the evidence of record, the Board finds that the Veteran's CFS symptoms more nearly approximated the criteria for a 60 percent rating, but no higher, from the date of service connection.  VA examination records document the Veteran's report of impaired concentration and memory, with debilitating episodes of fatigue.  Moreover, the Veteran has repeatedly described fatigue symptoms which have more nearly approximated a level to be nearly constant and restricting routine daily activities to less than 50 percent of the pre-illness level for the entire period on appeal.  In addition, although examiners have at times determined that the Veteran's disability is less severe than that warranting a 60 percent rating, the Veteran's credible report of his impairment remained basically constant.  Affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 60 percent schedular rating for CFS have been met from the date of service connection.

The Board has also considered entitlement to a disability rating in excess of 60 percent.  However, the evidence does not support a finding that the Veteran's CFS symptoms are so severe that his routine daily activities were almost completely restricted, or that they occasionally precluded self-care.  38 C.F.R. DC 6354 (2017).  The Board therefore finds that the evidence of record does not justify the assignment of a 100 percent rating at any point during this appeal.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected chronic fatigue syndrome, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 60 percent assigned herein would be warranted.  Hart, supra.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 60 percent rating, but no higher, is warranted for service-connected chronic fatigue syndrome from the date of service connection.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. Multiple joint and muscular pain due to an undiagnosed illness.

The Veteran's service-connected multiple joint and muscular pains due to an undiagnosed illness are evaluated by analogy to fibromyalgia under Diagnostic Code 5025.  The disability is assigned a 40 percent disabling from March 13, 2017; prior to March 13, 2017, the RO had assigned a 10 percent rating for multiple joint pain and a separate zero percent rating for muscular pain from the date of service connection, July 24, 1997.  For the reasons set forth below, the Board finds that a 40 percent rating is warranted for multiple joint and muscular pains due to an undiagnosed illness from the date of service connection.

The Board notes that, when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2017).

Under DC 5025 (fibromyalgia), a 10 percent evaluation is warranted there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety or Raynaud's-like symptoms that require continuous medication for control.  A 20 percent evaluation is warranted when those symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent evaluation is warranted when those symptoms are constant, or nearly so, and refractory to therapy.  This is the highest rating available under the DC.

As noted above, the Veteran filed a claim of entitlement to service connection for an undiagnosed illness in July 1997.  He was afforded a VA neurological examination in December 1997 at which time he reported muscle and joint aches, which occur in a cyclic fashion.  Upon physical examination, all cranial nerve function was intact.  There was normal muscle strength, tone, and coordination throughout.  His reflexes were symmetrical.  His sensory examination was normal.  The examiner reported that there was no evidence of neurological disease.

A VA general examination was conducted in December 1997 at which time the Veteran reported muscle twitching, as well as muscle and joint aching.  He described muscle cramps in his legs, hips, arms, chest, and low back. He described these cramps as occurring approximately twice per month and lasting for at least one minute.  He indicated that not all identified muscle/joint areas were involved at the same time.  He additionally described aching and popping in all of his joints from time to time.  The examiner stated, "[t]his has apparently involved all of the peripheral joints, but he has had no swelling, redness, or heat in any joint."  He expressed disproportional pain; specifically, "[a] light touch, a poke or a twist causes severe pain out of proportion to the injury."  The examiner diagnosed the Veteran with multiple muscular aches and pains, as well as multiple joint pains, for which no cause was found.

In a June 2001 statement, the Veteran reported that his legs "go to sleep in small areas" and become 'prickly.'  He stated that this sensation can last for 10 minutes.

VA treatment records dated in July 2002 noted the Veteran's report of increasing joint and muscle pain that lasts for a few weeks.  He has no relief with analgesics.

He was afforded a VA examination in November 2004, at which time he continued to report painful joints; in particular, his knees, hips, shoulders, ankles, and low back.  Upon physical examination, motor function was intact without any weakness or atrophy.  His reflexes and sensory examination was normal.  There was no evidence of abnormal weight-bearing.  The examiner diagnosed the Veteran with generalized joint pains and muscle pains with a negative examination.

VA treatment records dated in April 2005 noted the Veteran's complaints of nerve pain and twitching, with intermittent burning sensation in his extremities.  He described muscle cramping and joint pain, as well as low back pain.

A VA medical opinion was obtained in June 2005, at which time the examiner reported that, with respect to the Veteran's generalized joint pains and muscle pains with negative examination, he also had magnetic resonance imaging (MRI) and magnetic resonance angiogram (MRA) performed in July 2003.  The examiner indicated that the MRI of the brain was essentially negative and the assessment was myalgia and myositis.  The examiner opined, "[i]t is my opinion his generalized joint pains and muscle pains with a negative examination could be due to myositis and myalgia as it was diagnosed in the past."  He further reported that there was no evidence of any fibromyalgia with no evidence of any trigger point tenderness.

VA treatment records dated in June 2007 documented the Veteran's arthralgia.  The treatment provider stated that a diagnosis of fibromyalgia requires at least 13 of 18 paired trigger points on examination, and the Veteran exhibited zero.

The Veteran was afforded another VA examination in June 2008 at which time he reported pain all over his body, from head to toe, in different places at different times.  He described generalized pain in all of his joints.  He reported that he is unable to walk very far.  He also reported tingling in his hands and feet.  Upon physical examination, the Veteran exhibited normal posture and gait.  He was ambulatory with a single-point cane, but he was able to walk without the cane into the examination room.  Range of motion testing of the Veteran's joints was normal.  The June 2008 VA examination reported that there was no evidence of fibromyalgia, as there is no active tenderness in the ribs or trigger point tenderness.  He indicated that all of the Veteran's joints were examined, and there was no swelling, edema, or effusion noted.  He indicated that there was no evidence of any synovitis, or tenderness at trigger points.  The examiner further stated that the movements of all joints appear normal without any limitations.  The examiner diagnosed the Veteran with generalized joint and muscle pains with negative examination and without specific etiology.

In an August 2008 addendum opinion, the examiner stated that, during the June 2008 VA examination, "there were no objective signs of any degenerative changes in both shoulders, hips, [or] knees."  He noted that x-rays showed only mild degenerative changes of the shoulders and hips, and very minimal changes in both knees.  He further explained that there are no objective indications or signs of paresthesias during the neurological examination, and no neurological deficits were noted.  Motor and sensory functions were intact, and the reflexes were normal and symmetrical throughout.

VA treatment records dated in July 2009 noted that the Veteran "has several tender points that are the fibromyalgia tender points."  VA treatment records dated in January 2010 documented the Veteran's report of migratory muscle pain.  The treatment provider stated, "[s]ome of the fibromyalgia tender points are positive, while others are not."

The Veteran was afforded a VA examination in June 2010 at which time he described dull pain in all of his joints, with stiffness in the morning.  He reported that his symptoms have worsened over the years and his current complaints include migrating joint pain and stiffness, muscle pain and aching all over.  The examiner noted that the Veteran's symptoms are episodic, and are present more than one third of the time.  The Veteran's muscle/joint aches were precipitated or exacerbated by emotional stress, cold or damp weather, and insufficient sleep.  No alleviating factors were identified.  The examiner stated that the Veteran had "widespread musculoskeletal pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, and decreased exercise tolerance."  The location of these symptoms was the neck, arms, legs, back, chest, and abdomen.  Musculoskeletal pain was present on both sides of the body, and occurred above and below the waist.  The pain affects both the axial skeleton and the extremities.  The examiner diagnosed the Veteran with "[s]ubjective complaints of multiple joint pain without objective findings."  He indicated that the Veteran does not meet the diagnostic criteria for fibromyalgia as he has no tender points upon examination.
Pursuant to the November 2016 Board Remand, the Veteran was afforded a VA examination in March 2017 at which time the examiner confirmed an on-going assessment of undiagnosed illness manifested by multiple muscular aches and pains, and by multiple joint pains.  The Veteran's symptoms are painful strands of muscle and parts of muscle from head to toe in random areas of the body.  He also has different pain in his bones, nerves, arteries, and veins.  These pains can occur randomly to different areas of the body, and may occur for longer periods such as a few days throughout the entire body.  The Veteran also reported muscle twitching, which happens intermittently, approximately five times per month.  He described one episode of intermittent muscle twitching that lasted two to three days.  The examiner indicated that the Veteran's symptoms are refractory to therapy, as he has tried gabapentin a few times in the past without relief.  The examiner dated that the Veteran's widespread musculoskeletal pain is episodic with exacerbation.  He has no tender points indicative of fibromyalgia.  Upon physical examination, the Veteran's muscle strength was intact in his bilateral upper and lower extremities.  The examiner stated that the Veteran's disability has no impact on his ability to work.

The Board finds that Veteran's treatment and examination records document an overall disability picture which more nearly approximates that of widespread bilateral pain and muscle tenderness that persists despite continuous medication from the date of service connection.  Although the VA examiners have, at times, described the Veteran's muscular and joint pain as episodic, the Veteran has consistently described near-constant muscular and joint pain from the date of service connection.  His symptoms take place at different times and in different body parts, and there is no evidence of any period of sustained relief.  The Board notes that the Veteran is competent to report symptoms such as the frequency and severity of his pain and accords his statements significant probative weight.

Thus, resolving any doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted from the date of service connection, as the medical evidence of record supports a finding of chronic, widespread pain and tenderness that is constant, or nearly so, and not relieved by therapy.

Having found that a 40 percent disability rating is warranted prior to March 13, 2017, there is now a uniform rating of 40 percent from the date of service connection.  This is the maximum disability rating assignable under Diagnostic Code 5025.  See 38 C.F.R. § 4.71a, DC 5025.

Additional factors that could provide a basis for an increased rating have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  The 40 percent schedular rating encompasses the constant or near constant widespread pain, stiffness, weakness, fatigue, sleep disturbance, paresthesias, depression and irritable bowel associated with the Veteran's disability.  The Board notes that the Veteran is already separately rated for additional functional impairments related to his chronic fatigue syndrome.  In addition, he has been service connected for chronic diarrhea herein.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected undiagnosed illness manifested by multiple muscle and joint pains, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 40 percent assigned herein would be warranted.  Hart, supra.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 40 percent rating, but no higher, is warranted for service-connected undiagnosed illness manifested by multiple muscle and joint pains from the date of service connection.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


ORDER

Entitlement to service connection for chronic diarrhea due to an undiagnosed illness or other qualifying chronic disability is granted.

Entitlement to service connection for hematuria and dysuria due to an undiagnosed illness or other qualifying chronic disability is granted.

Entitlement to an initial rating of 60 percent, but no higher, for service-connected CFS is warranted from the date of service connection, subject to the law and regulations governing payment of monetary benefits.

Entitlement to an initial rating of 40 percent, but no higher, for service-connected undiagnosed illness manifested by multiple muscle and joint pains is warranted from the date of service connection, subject to the law and regulations governing payment of monetary benefits.


REMAND

For the reasons set forth below, the Board finds that the remaining claims on appeal - entitlement to service connection for a psychiatric disorder and entitlement to a TDIU - must be remanded for further evidentiary development.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending service connection and TDIU claims.

In the November 2016 decision, the Board instructed the AOJ to afford the Veteran with a VA examination to determine the etiology of his diagnosed psychiatric disorder.  As such, a VA psychiatric examination was conducted in February 2017, at which time the examiner confirmed a diagnosis of major depressive disorder (MDD).  The examiner determined that this disability was not due to the Veteran's military service.  The examiner provided the following rationale:  "[t]here is no evidence of treatment for this condition until 2005, 13 years after his discharge form the military."

Critically, the February 2017 VA examiner's terse rationale failed to accurately describe the Veteran's medical history.  Although a diagnosis of adjustment disorder is not documented in treatment records until December 1995, at that time, it was noted that the Veteran had attempted suicide one year prior.  Moreover, the Veteran has repeatedly described continuing psychiatric symptoms dating from his military service.  See, e.g., the Board hearing treatment dated March 2016.

Thus, given the inadequacies of the February 2017 VA psychiatric examination report, the Board finds the evidence of record is insufficient to determine whether service connection is warranted for a psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  These matters must therefore be remanded in order to obtain a new VA opinion as to the etiology of the claimed disability.  The Board additionally observes that the Veteran has described his psychiatric symptoms as intertwined with his service-connected chronic fatigue syndrome and chronic muscular and joint pain.  Therefore, the Board finds that a claim of entitlement to a psychiatric disorder as secondary to his service-connected disabilities has been reasonably raised by the record.  This theory of entitlement should also be addressed by the VA examiner upon remand.

The matter of entitlement to a TDIU is inextricably intertwined with the matter of entitlement to service connection for a psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, this claim must also be remanded.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his claimed psychiatric disorder to include MDD.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should identify all diagnosed psychiatric disorders, to include MDD.

With respect to any diagnosed psychiatric disability, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed psychiatric disability was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include his chronic fatigue syndrome and/or his undiagnosed illness manifested by multiple muscle and joint pains.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.
In addressing the above, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. Thereafter, adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


